Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/14/2021.

As filed, claims 1 and 4-20 are pending, wherein claims 17-20 are new; and claims 2 and 3 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/14/2021, with respect to claims 1 and 4-16, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 1, 4, and 7-16 by Tamarkin is withdrawn per further consideration by the Examiner.  

The § 103(a) rejection of claims 5 and 6 by the combined teaching of Tamarkin and Garg is withdrawn per further consideration by the Examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Clark Sullivan on 5/19/2021.
The application has been amended as follows: 

Claims 17 and 18 are cancelled.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treating bacterial vaginosis via a pharmaceutical gel composition depicted in claim 1.  
The prior art, which is the Tamarkin publication used in the non-final rejection mailed on 11/13/2020, is removed because the Examiner concluded that Tamarkin failed to teach or suggest the administration frequency in the instant method.  Without Tamarkin, the instant method is free of prior art; i.e. novel and non-obvious.


Conclusion
Claims 1, 4-16, 19, and 20 are allowed.
Claims 2, 3, 17, and 18 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626